                                               Case 15-14956-abl               Doc 316        Entered 11/28/18 11:10:59              Page 1 of 2


                                           1   LARSON ZIRZOW & KAPLAN, LLC
                                               ZACHARIAH LARSON, ESQ.
                                           2   Nevada Bar No. 7787
                                               E-mail: zlarson@lzklegal.com
                                           3
                                               MATTHEW C. ZIRZOW, ESQ.
                                           4   Nevada Bar No. 7222
                                               E-mail: mzirzow@lzklegal.com
                                           5   850 E. Bonneville Ave.
                                               Las Vegas, Nevada 89101
                                           6   Tel: (702) 382-1170
                                           7   Fax: (702) 382-1169

                                           8   Attorneys for Debtor

                                           9
                                                                               UNITED STATES BANKRUPTCY COURT
                                          10                                          DISTRICT OF NEVADA
                                          11
                                               In re:                                                          Case No.: BK-S-15-14956-abl
                                          12                                                                   Chapter 11
Tel: (702) 382-1170 Fax: (702) 382-1169
 LARSON ZIRZOW & KAPLAN, LLC




                                               MARC JOHN RANDAZZA,
                                          13
        Las Vegas, Nevada 89101




                                                                    Debtor.
          850 E. Bonneville Ave.




                                          14

                                          15
                                                        NOTICE OF: (I) OCCURRENCE OF EFFECTIVE DATE OF DEBTOR’S
                                          16         CHAPTER 11 PLAN OF REORGANIZATION; AND (II) BAR DATE FOR FILING
                                                        APPLICATIONS FOR ALLOWANCE OF ADMINISTRATIVE CLAIMS
                                          17
                                                          NOTICE IS HEREBY GIVEN that all conditions precedent to the effectiveness of the
                                          18
                                               Debtor’s Chapter 11 Plan of Reorganization (the “Plan”), as confirmed by the Order Confirming
                                          19
                                               Debtor’s Chapter 11 Plan of Reorganization, and Approving Disclosure Statement to
                                          20
                                               Accompany Chapter 11 Plan on a Final Basis [ECF No. 300] entered by the Court on November
                                          21
                                               13, 2018, have been met and the Effective Date of the Plan shall be November 27, 2018.1
                                          22
                                               ...
                                          23
                                               ...
                                          24
                                               ...
                                          25

                                          26

                                          27

                                          28
                                               1
                                                   All capitalized terms not otherwise defined herein shall have the meanings set forth in the Plan.
                                               Case 15-14956-abl       Doc 316     Entered 11/28/18 11:10:59       Page 2 of 2



                                           1          NOTICE IS FURTHER GIVEN THAT the Administrative Claim Bar Date for filing
                                           2
                                           2   applications for allowance of Administrative Claims against Debtor, including claims under 11
                                           3
                                           3   U.S.C. § 503(b), and all final applications for allowance and payment of Professional Fees, shall
                                           4
                                           4   be December 27, 2018, being thirty (30) days after the Effective Date.
                                           5
                                           5          Dated: November 27, 2018.
                                           6
                                           6                                               By: /s/ Matthew C. Zirzow
                                           7
                                           7                                                  LARSON ZIRZOW & KAPLAN, LLC
                                           8                                                  ZACHARIAH LARSON, ESQ.
                                           8                                                  Nevada Bar No. 7787
                                           9                                                  E-mail: zlarson@lzklegal.com
                                           9                                                  MATTHEW C. ZIRZOW, ESQ.
                                          10                                                  Nevada Bar No. 7222
                                          10                                                  E-mail: mzirzow@lzklegal.com
                                          11
                                          11                                                  850 E. Bonneville Ave.
                                          12
Tel: (702) 382-1170 Fax: (702) 382-1169




                                                                                               Attorneys for Debtor
 LARSON ZIRZOW & KAPLAN, LLC




                                          12
                                          13
                                          13
        Las Vegas, Nevada 89101




                                          14
          850 E. Bonneville Ave.




                                          14
                                          15
                                          15
                                          16
                                          16
                                          17
                                          17
                                          18
                                          18
                                          19
                                          19
                                          20
                                          20
                                          21
                                          21
                                          22
                                          22
                                          23
                                          23
                                          24
                                          24
                                          25
                                          25
                                          26
                                          26
                                          27
                                          27
                                          28
                                          28


                                                                                              2
